Appeal from an order of the Supreme Court, Monroe County (J. Scott Odorisi, J.), entered January 12, 2015. The order, among other things, denied the cross motion of defendants/third-party plaintiffs Lecesse Construction Services, LLC, The Mills at High Falls Housing Development Fund Company, Inc., and Urban League of Rochester, NY, Inc., for summary judgment.
Now, upon reading and filing the stipulation withdrawing appeals signed by the attorneys for the parties on December 28, 2016,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Whalen, P.J., Smith, Carni, DeJoseph and Curran, JJ.